Citation Nr: 0032497	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a partial dental plate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1949 to October 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for muscle aches, numbness and tingling 
of both feet was included in the June 1998 statement of the 
case.  However, entitlement to service connection for 
colchine induced static peripheral neuropathy for both the 
right foot and the left foot was established in a July 2000 
rating decision, and a 10 percent evaluation was assigned for 
each foot.  This is considered a full grant of the benefits 
sought by the veteran.  Therefore, this issue is not on 
appeal before the Board.  

The Board notes that it is unclear from the veteran's 
contentions regarding entitlement to service connection for a 
dental disability as to whether he is seeking service 
connection for the purposes of compensation, or service 
connection for the purposes of treatment.  The record notes 
that the RO has developed and considered the veteran's claim 
solely on the basis of whether he is entitled to 
compensation, and neither the veteran or the representative 
have indicated that this is a mistake.  Therefore, the Board 
will consider this appeal on the same basis.  However, the 
veteran indicated in an October 1998 letter that his dental 
disability had required ongoing treatment and occasional 
replacement of his upper plate, and that these procedures had 
been expensive.  Furthermore, the veteran and his 
representative used the word "trauma" at a January 1999 
hearing before a hearing officer at the RO to describe his 
dental disability.  The Board notes that dental treatment is 
authorized for dental disorders due to in-service trauma.  If 
a dental condition is due to a combat wound or other service 
trauma, the veteran is entitled to VA outpatient dental 
treatment (for a specific dental condition due to trauma) as 
often as may be found necessary, regardless of when an 
application for such treatment is filed.  (Class II(a) 
eligibility).  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
1999); 38 C.F.R. § 17.161(c) (1999).  Entitlement to service 
connection for the residuals of dental trauma for the purpose 
of receiving VA outpatient treatment has not yet been 
considered by the RO.  The VA has a duty to address all 
issues reasonably raised during the course of an appeal.  
Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  Therefore, 
as the issue of entitlement to service connection for the 
residuals of a dental trauma for the purpose of receiving VA 
outpatient treatment is not inextricably intertwined with the 
issue of entitlement to service connection for a partial 
dental plate for compensation purposes, it is referred to the 
RO for consideration. 


FINDING OF FACT

The veteran has not submitted evidence of a dental disability 
for which compensation may be paid.


CONCLUSION OF LAW

There is no legal basis for entitlement to service connection 
for compensation purposes for a partial upper dental plate.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.381, 4.150 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a partial dental plate.  He states that his 
upper front four teeth were removed during active service, 
and were replaced with a partial upper plate.  The veteran 
argues that the wires used to attach the upper plate damaged 
his remaining teeth.  He says that after service, all of his 
remaining upper teeth had to be removed as a result of this 
damage, and he had to be fitted with dentures.  

The relevant laws and regulations state that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381.  Service connection for 
compensation purposes is available only for dental 
disabilities that are the result of osteomyelitis or 
osteoradionecrosis, or due to the loss, malunion, or limited 
motion of the mandible, maxilla, ramus, condyloid process, or 
hard palate, or due to the loss of teeth due to loss of 
substance of the upper or lower jaw.  38 C.F.R. § 4.150.  

A review of the service medical records shows that the 
veteran was afforded a medical and dental examination upon 
entrance into active service in January 1949.  He was noted 
to have restorable caries for upper right teeth 1, 2, 3, 4, 
and 5, as well as lower left tooth 5.  He was missing upper 
left teeth 1, 5, and 8, and upper right tooth 7 had been 
extracted.  Lower left teeth 7 and 8 had been replaced by a 
partial denture.  

The remaining service medical records show that the veteran 
underwent treatment for dental caries on several occasions 
through January 1952.  An impression for an upper partial 
denture was made in January 1952.  The upper partial denture 
was installed in April 1952.  

The veteran underwent an examination in September 1952 prior 
to discharge from active service.  He was missing teeth 3, 5, 
6, 7, 8, 9, 10, 14, 18, 20, and 32.  Teeth 11 and 19 had 
restorable caries.  The veteran was noted to have a partial 
upper denture to replace teeth 7, 8, 9, and 10.  

The remaining service medical records are entirely negative 
for evidence of dental disease or of a trauma to the teeth.  

The claims folder does not contain any records of post 
service dental treatment.  

Entitlement to service connection for compensation purposes 
requires the presence of disability such as disabilities that 
are the result of osteomyelitis or osteoradionecrosis, or due 
to the loss, malunion, or limited motion of the mandible, 
maxilla, ramus, condyloid process, or hard palate, or due to 
the loss of teeth due to loss of substance of the upper or 
lower jaw.  The veteran does not contend that he has a 
current disability of the teeth as a result of one of these 
disabilities, and he has not submitted any medical evidence 
of a current disability of the teeth manifested by one of 
these disabilities.  The veteran was treated for carious 
teeth during service.  In addition, teeth 7, 8, 9, and 10 
were apparently removed and replaced with an upper partial 
dental plate.  As noted above, compensation is not payable 
for treatable carious teeth and replaceable missing teeth.  
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  Therefore, there is 
no provision in the applicable laws or regulations for the 
payment of compensation for the veteran's dentures.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  In the case of the veteran's claim for entitlement 
to service connection for compensation purposes for a partial 
dental plate, the law is dispositive and the claim is denied 
as a matter of law.  


ORDER

Entitlement to service connection for compensation purposes 
for a partial dental plate is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

